Title: From George Washington to James Mercer, 25 February 1780
From: Washington, George
To: Mercer, James


          
            Dear Sir,
            Hd Qrs Morris-town Feby 25th 1780.
          
          Your letter of the 6th Ulto did not come to my hands till the same date in the present month—It was accompanied by a letter from Mr Lund Washington of the 26th of Jany covering Bills on the Commissioners in France for thirteen hundred & ninety two Dollars.
          Immediately upon receipt of these, I endorsed & sent them to Charles Pettit Esqr. Assistt Qr Mr General in Phila. to be

disposed of in the manner pointed out by you—or in any other which the course of his business might dictate as better adapted to answer the end—the following under date of the 21st is his Second letter to me on the subject.
          “Since I had the honor to write to your Exy respecting the Bills of Exchange I have sold them at the rate of thirty five dollars for one, and have received about half the consideration money; the residue is to be paid within ten or twelve days. The Treasury Board have reported to Congress a warrant in my favor on the Treasury of Virginia for the use of the department, I have therefore appropriated the money I have received here to the Public service and shall repay it at the loan office in Virginia out of that draught and take certificates according to direction.”
          The business thus far, has been conducted agreeably to your desire as the money will be lodged in the Virginia loan office.
          On the 12th Instt I wrote to Mr Lund Washington for a particular acct of Sales—a list of the debtors & their securities, with the amount of the Bonds given by each, and the time when payable; noting any payments that have been made. also a memorandum of the Sums as have been placed in the Virginia state office & the periods at which it happened. So soon as I get these (and they are shortly expected) I will write you again & make choice of an attorney—the only design of this letter, being, to advise you of the Sale of the Bills. In the meanwhile I may receive the Letter which you promised me in your last.
          For the favourable sentiments you have been pleased to entertain of my endeavours to serve the American cause, & for the good wishes you have expressed in my favor, allow me to offer my sincere thanks, & to assure you that—I am Dr Sir yr Most Obedt Hble Ser.
          
            Go: Washington
          
        